Exhibit 10.01




FOURTH AMENDMENT TO CREDIT AGREEMENT




FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
November 3, 2011, by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia
corporation (the “Company”), INTABEX NETHERLANDS B.V., a company formed under
the laws of The Netherlands and a Subsidiary of the Company (the “Dutch
Borrower”; together with the Company, collectively the “Borrowers,” and
individually, a “Borrower”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation
(“Alliance AG”), the Lenders (as defined below) party hereto and DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent (together with any successor
administrative agent, the “Administrative Agent”).  Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

.

W I T N E S S E T H:

WHEREAS, the Borrowers, Alliance AG, the lenders party thereto (the “Lenders”),
the Administrative Agent and others are parties to a Credit Agreement dated as
of July 2, 2009, (as amended by that certain First Amendment to Credit Agreement
dated as of August 24, 2009, that certain Second Amendment to Credit Agreement
dated as of June 9, 2010 and that certain Third Amendment to Credit Agreement
dated as of June 6, 2011, the “Credit Agreement”);

WHEREAS, the Company has requested that the Lenders approve certain amendments
to the Credit Agreement, in each case as herein provided; and

WHEREAS, the Lenders party hereto have consented to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed:

I.

Amendments to the Credit Agreement

1.

The definition of “Consolidated EBIT” appearing in Section 1.1 of the Credit
Agreement is hereby amended by (i) deleting the text “provided that (I) not more
than $17,064,102 in the aggregate for all fiscal quarters ending on or prior to
March 31, 2011, may be added back pursuant to this clause (ix) and (II) not more
than $7,935,898 in the aggregate for all fiscal quarters ending after March 31,
2011 but on or prior to March 31, 2012, may be added back pursuant to this
clause (ix)” and inserting in lieu thereof the text “provided that not more than
$25,000,000 in the aggregate for all fiscal quarters ending on or prior to March
31, 2012, may be added back pursuant to this clause (ix)”, (ii) replacing the
text “(xi)” with the text “(xii)” in the second to last line of the first
paragraph of the definition, (iii) replacing the text “(xii)” with the text
“(xiii)” in the second to last line of the first paragraph of the definition,
and (iv) inserting the following new text immediately preceding the first
occurrence of the word “minus” in the second to last line of the first paragraph
of the definition “plus (xi) for any fiscal quarters ending on or prior to
December 31, 2011, any costs or expenses incurred in connection with the
commercialization, sale and dissolution of the Alert Business, provided that not
more than $4,500,000 in the aggregate for any Calculation Period may be added
back pursuant to this clause (xi), and provided further that not more than
$5,600,000 in the aggregate for all such quarters may be added back pursuant to
this clause (xi)”.




2.

Section 1.1 of the Credit Agreement is hereby amended by inserting the following
new definitions in the appropriate alphabetical order:




“Alert Business” shall mean Delta Technology’s business to provide automated
monitoring for food safety.




“Fourth Amendment” shall mean the Fourth Amendment to Credit Agreement, dated as
of November 3, 2011, by and among the Borrowers, Alliance AG, the Lenders party
thereto and the Administrative Agent.




“Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment.




3.

Section 6.1 of the Credit Agreement is hereby amended by deleting clause (m)
thereof in its entirety and replacing it with the following new clause (m):




“(m)

[Intentionally Omitted].”.




4.

Section 6.3 of the Credit Agreement is hereby amended by deleting clause (h)
thereof in its entirety and replacing it with the following new clause (h):




“(h)

[Intentionally Omitted],”.

 

5.

Section 6.4(a) of the Credit Agreement is hereby amended by deleting clause (x)
thereof in its entirety and replacing it with the following new clause (x):




“(x) so long as (1) no property or assets other than the Alert Business and (2)
neither Delta Technology nor Delta Limited own Equity Interests in any other
Person (except Delta Technology may own the Equity Interests of Delta Limited)
at the time of any transaction effected in accordance with this clause (x), the
Company or its respective Subsidiary which directly owns the Equity Interests in
Delta Technology may from time to time sell, Equity Interests therein, or Delta
Technology may from time to time sell all or a portion of the Alert Business, or
Delta Technology may dissolve, liquidate or wind up its affairs, so long as (x)
no Default or Event of Default then exists, (y) all Equity Interests of Delta
Technology which are sold to Persons other than the Company or its wholly owned
Subsidiaries are sold to officers, employees or directors of Delta Technology,
members of the industry appointed to an advisory board of Delta Technology
and/or third party investors, in each case who do not constitute an officer,
director or employee of the Company or any of its other Affiliates (other than
Delta Technology) or otherwise constitute an Affiliate of the Company (except as
a result of its ownership of Equity Interests in Delta Technology), and (z) the
net proceeds of dispositions, dissolutions, liquidations or winding up of
affairs under this clause (x) shall not exceed $2,000,000 in the aggregate.”.




6.

Section 6.5(p) of the Credit Agreement is hereby amended by deleting the text
“the date that is 180 days after the Third Amendment Effective Date” appearing
at the end of clause (A) thereof and inserting in lieu thereof the text “April
30, 2012”.




7.

Section 6.6 of the Credit Agreement is hereby amended by deleting clause (iii)
thereof in its entirety and replacing it with the following new clause (iii):




“(iii)

[Intentionally Omitted].”.




8.

Section 6.7 of the Credit Agreement is hereby amended by deleting the last
sentence thereof.




9.

Section 6.8 of the Credit Agreement is hereby amended by deleting the second
sentence thereof.




10.

Section 6.9 of the Credit Agreement is hereby amended by deleting clause (xii)
thereof in its entirety and replacing it with the following new clause (xii):




“(xii)

[Intentionally Omitted].”.




11.

Section 6.10 of the Credit Agreement is hereby amended by deleting clause (h)
thereof in its entirety and replacing it with the following new clause (h):




“(h)

[Intentionally Omitted].”.







II.

Miscellaneous Provisions.




1.

In order to induce the Administrative Agent and the Lenders to enter into this
Fourth Amendment, each Credit Party hereby represents and warrants that (i) no
Default or Event of Default exists as of the Fourth Amendment Effective Date (as
defined below), both immediately before and after giving effect to this Fourth
Amendment on such date, (ii) all of the representations and warranties contained
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects on the Fourth Amendment Effective Date, both
immediately before and after giving effect to this Fourth Amendment on such
date, with the same effect as though such representations and warranties had
been made on and as of the Fourth Amendment Effective Date or, to the extent
such representations and warranties expressly relate to an earlier date, on and
as of such earlier date, (iii) the execution, delivery and performance of this
Fourth Amendment has been duly authorized by all necessary action on the part of
each Credit Party, has been duly executed and delivered by each Credit Party and
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against each of them in accordance with its terms, except to the
extent that the enforceability hereof may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (iv)
the execution and delivery hereof by each Credit Party and the performance and
observance by each Credit Party of the provisions hereof do not violate or
conflict with (A) any organizational document of any Credit Party or (B) any
Requirement of Law applicable to such Credit Party or result in a breach of any
provision of or constitute a default under any Contractual Obligation of any
Credit Party.




2.

The Credit Parties acknowledge and agree and hereby represent and warrant that
(x) the Credit Agreement (as modified hereby) and each other Credit Document,
and all Credit Party Obligations and Liens thereunder, are valid and enforceable
against the Credit Parties in every respect and all of the terms and conditions
thereof are legally binding upon the Credit Parties, in each case all without
offset, counterclaims or defenses of any kind and (y) the perfected status and
priority of each Lien and security interest created under any Credit Document
remains in full force and effect in accordance with the requirements of the
Credit Agreement and the other Credit Documents on a continuous basis,
unimpaired, uninterrupted and undischarged, in each case as of the Fourth
Amendment Effective Date, both immediately before and immediately after giving
effect to this Fourth Amendment on such date.




3.

This Fourth Amendment is limited precisely as written and shall not constitute
or be deemed to constitute a modification, acceptance or waiver of any other
provision of the Credit Agreement or any other Credit Document and shall not
prejudice any right or rights that the Administrative Agent or the Lenders may
have now or in the future under or in connection with the Credit Agreement or
any other Credit Document.




4.

This Fourth Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Company and the Administrative Agent.




5.

THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.




6.

This Fourth Amendment shall become effective as of September 29, 2011 (the
“Fourth Amendment Effective Date”) when each of the following conditions shall
have been satisfied:




(i)

the Company shall have paid to the Administrative Agent for the benefit of each
Lender which has executed and delivered a counterpart hereof as provided in
following clause (iii) on or prior to 12:00 Noon on November 3, 2011, an
amendment fee as set forth in the fee letter between the Company and the
Administrative Agent dated October 24, 2011 and delivered in connection with
this Fourth Amendment;




(ii)

the Borrowers, Alliance AG, and the Lenders constituting the Required Lenders
and the Administrative Agent shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036 Attention:  Patrice Antoine
(facsimile number:  212-354-8113 / e-mail address: pantoine@whitecase.com); and




(iii)

the Borrower shall have paid to the Administrative Agent all fees, costs and
expenses (including, without limitation, legal fees and expenses of White and
Case LLP) payable to the Administrative Agent to the extent due under the Credit
Agreement.




7.

This Fourth Amendment constitutes a “Credit Document” for purposes of the Credit
Agreement and the other Credit Documents.  No provision of this Fourth Amendment
may be amended, modified, waiver or supplemented, except as provided in Section
9.1 of the Credit Agreement.




8.

By executing and delivering a copy hereof, each Credit Party hereby agrees that
all Credit Party Obligations of the Credit Parties shall be fully guaranteed
pursuant to the Guarantees and shall be fully secured pursuant to the Credit
Documents, in each case in accordance with the respective terms and provisions
thereof and that this Fourth Amendment does not in any manner constitute a
novation of any Credit Party Obligations under any of the Credit Documents.




9.

From and after the Fourth Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby.




[SIGNATURE PAGES TO FOLLOW]





- 1 -




























IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first
written above.




COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:

/s/ Joel Thomas

Name:

Joel Thomas

Title:

Vice President and Treasurer







By:

/s/ B. Lynne Finney

Name:

B. Lynne Finney

Title:

Assistant Treasurer







DUTCH BORROWER:

INTABEX NETHERLANDS B.V.







By:

/s/ Joel Thomas

Name:

Joel Thomas

Title:

Authorized Signatory







By:

/s/ B. Lynne Finney

Name:

B. Lynne Finney

Title:

Authorized Signatory







FOREIGN GUARANTOR:

ALLIANCE ONE INTERNATIONAL AG







By:

/s/ Joel Thomas

Name:

Joel Thomas

Title:

Authorized Signatory





Signature page to Fourth Amendment

- 2 -
















DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent, as Swingline Lender, as Issuing Lender and as a Lender







By:

/s/ Catherine Madigan

Name:

Catherine Madigan

Title:

Managing Director







By:

/s/ David J. Bell

Name:

David J. Bell

Title:

Managing Director





Signature page to Fourth Amendment

- 3 -













SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:







AGFIRST FARM CREDIT BANK







By:  /s/ Steven J. O’Shea

Name:  Steven J. O’Shea

Title:  Vice President








Signature page to Fourth Amendment

- 4 -













SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:







Badgerland Financial







By:

/s/ Kenneth H. Rue

Name:  Kenneth H. Rue

Title:  VP Loan Participations & Capital Markets











Signature page to Fourth Amendment

- 5 -













SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH







By:

/s/ William O’Daly

Name:  William O’Daly

Title:  Director




By:

/s/ Sanja Gazahi

Name:  Sanja Gazahi

Title:  Associate





Signature page to Fourth Amendment

- 6 -













SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:







GOLDMAN SACHS BANK USA







By:

/s/ Lauren Day

Name:  Lauren Day

Title:  Authorized Signatory





Signature page to Fourth Amendment

- 7 -













SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT







ING Bank N.V.







By:

/s/ D. H. Schut

/s/ L. Vriens

Name: D. H. Schut

L. Vriens

Title: Director

Managing Director





Signature page to Fourth Amendment

- 8 -













SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:







NATIXIS, New York Branch







By:

/s/ Alisa Trani

  /s/ Stephen A. Jendras

Name: Alisa Trani

Stephen A. Jendras

Title: Vice President

Managing Director








Signature page to Fourth Amendment

- 9 -













SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:




Standard Chartered Bank




By:

 /s/ Steven Aloupis

Name:

Steven Aloupis

Title:







By:

 /s/ Robert K. Reddington

Name:

Robert K. Reddington

Title:

Credit Documentation Manager

Credit Documentation Unit, WB Legal-Americas








Signature page to Fourth Amendment

- 10 -


